Title: Memoranda of Needs Submitted by Steuben, [ca. 1 March 1781]
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas


Notes que J’ai donné au Gouverneur pour les quelles J’ai desiré son Assistence

  [ca. 1 Mch. 1781]


d’avoir au moins 40000 Rations collecte a Williamsbourg ou Environs, vers le 7 de ce mois, pour la subsistence des trouppes Venant avec le Marquis de la fayette.
Quil y aurat au moins autant des Rations preparé a Suffolk, pour la Milice sous les Ordres du General Muhlenberg.
Que les affuts pour les 4 Canons de 18, et les deux mortier seront achever au Moins le 7 de ce mois, et que les Vaisseaux seront prèt pour Recevoir, avec tout les autres articles dont Capt. Prayer a une note de moi. Que ces Vaisseaux decenderont J’usqu’a L’Embouchure de Chickahominy River, pour attendre des ordres Ulterieure.
Que les Vaisseau Marchand dans james River decenderont pour ce trouve le 6 de ce mois opposé du fort a Hoods, pour recevoir des ordres Ulterieure.
Que les Onze cens Milicie destine pour Completter le nombre necessaire au General Muhlenberg seront tout au plus tard le  6 a Suffolk pour etre incorporé les Corps ou ils doivent servir.
S’il est possible d’appeller un Corps de 40 Cavallerie Volontair pour servir pendant L’Expedition, pour renforcer notre cavallerie trop foible en nombre.

